

[header.jpg]


Executive Services Agreement


Between:
 
Virtual Medical Centre.com (ABN 12 097 593 587)
     
And:
 
Wayne Hughes
     
Position:
 
Managing Director of Virtual Medical Centre.com and Executive Chairman, Board of
Directors
     
Location:
 
Level 1, 414 Scarborough Beach Road, Osborne Park WA
     
Reporting to:
 
Board of Directors
     
Commencement date:
 
1 June 2007
     
Employment status:
 
You are employed on a permanent full-time basis.  As there is a significant
amount of travel required of the role, you can expect to work outside of normal
business hours and on weekends in order to meet the expectations of the role.
     
Position description:
 
Your responsibilities as Managing Director are to ensure the success of the
business through sales of our services, capital raising, financial management,
promoting and marketing our online medical information and educational tools to
health professionals in Pharmaceutical organisations, and both Private and
Public Health Organisations, and to identify and follow through on sales
opportunities to a successful sale.  You will also liaise with relevant
professional bodies, and make intellectual contributions to the development of
the business.  You are also to ensure that all legislative requirements of the
company are met.
     
Gross base salary:
 
$250,000 per annum (paid weekly) plus statutory superannuation upon
appointment.  PLUS
         
$30,000 per annum as an Office Holder on the Board of Directors (Executive
Chairman)
     
Salary increases:
 
You will be entitled to a 9% salary increase each year, on the anniversary of
your appointment.  Such increases will be paid to you at a time when the company
has sufficient working capital.
     
Performance bonuses:
 
Please refer to Attachment 1.
     
Equipment provided:
 
You will be provided with a mobile phone and laptop computer.
     
Allowances:
 
Car allowance of up to $45,000 per annum.
     
Other benefits:
 
·
Car space provided outside the office.
           
·
Your personal Private Health Insurance will be paid at a fund of our choice.
           
·
Travel Insurance and Directors and Company Office Holders Insurance will be
paid.
           
·
Memberships to the following organisations:
               
o
Qantas Frequent Flyer and The Qantas Club
               
o
HISA
               
o
CHICK
     
Annual leave:
 
8 weeks paid pro-rata annual leave per year, cumulative.

 
 
 

--------------------------------------------------------------------------------

 

[header.jpg]

 
Termination of employment:
 
This Executive Services Agreement may be terminated by either party as follows:
           
·
By Mr Hughes providing 3 months written notice.
           
·
By Virtual Medical Centre.com:
               
o
Providing 3 months written notice should Mr Hughes be unable to perform his
duties due to incapacitation or illness for a total of 9 months in any 12 month
period.
               
o
Providing 1 month’s notice if Mr Hughes is found guilty of any serious breach of
this Agreement or unreasonably neglects to perform his duties under this
Agreement.
               
o
Summarily without notice if Mr Hughes is convicted of any major criminal offence
which brings the company into and lasting disrepute.  Should this occur Mr
Hughes will only be entitled to that portion of his remuneration that is fixed,
and only up until the date of his termination.  And
               
o
Without reason giving 3 months written notice.  Mr Hughes will be entitled to
payment of all bonuses earned until the termination date and a severance payment
of 2 years salary plus an additional 6 months’ salary for each completed 5 years
of service on his final day of employment with the company.  For a period of 2
years after the termination of employment, the company will continue to pay Mr
Hughes private Health Insurance costs and reasonable paid financial planning
assistance.
     
All other conditions:
 
Unless otherwise stated in this Agreement, you are entitled to all conditions
outlined in the Fair Work Act 2009.



Further, you are required at all times to comply with the Company’s Code of
Conduct and Constitution.


NONSOLICITATION/CONFIDENTIAL INFORMATION:


a. Confidential Business Information.  Confidential Business Information, as
used in this Agreement, includes, but is not limited to, non-public Company
information relating to: manufacturing processes; product formulations; research
and development activities; inventions and inventions in process; expansion or
acquisition plans; existing and prospective marketing plans and activities;
past, existing and future litigation and litigation strategies; the identity of
all customers' key employees, contact persons and requirements; operating costs;
prices and other customer contract provisions; bid or proposal opportunities;
the identities and compensation arrangements of key employees of the Company;
business plans and strategies; and other non-public information which is of
value to the Company or to a competitor, regardless of whether such information
is patented, patentable, copyrighted, or technically classifiable as a trade
secret.


b. Competitive Business. The term Competitive Business means the manufacture or
provision of the same products or services manufactured or provided by the
Company during Mr Hughes’ employment.


Mr Hughes agrees that during and for a period of two years after termination of
his employment, whether the termination is voluntary or involuntary and
regardless of the reason therefore, Executive will not solicit or induce, or
attempt to solicit or induce, any employee of the Company to terminate
employment or to become employed by another person or entity which is engaged in
a Competitive Business.

 
 

--------------------------------------------------------------------------------

 

[header.jpg]


Mr Hughes agrees to hold and safeguard for the benefit of the Company all
Confidential Business Information acquired or developed during the employment
relationship. Mr Hughes will not, without the prior written consent of an
officer of the Company, during the employment term or thereafter,
misappropriate, use for his own advantage, disclose or otherwise make available
Confidential Business Information to any person, except in the good faith
performance of  job duties while employed by the Company to persons having a
need to know such information for the benefit of the Company.


Before disclosing Confidential Business Information under the compulsion of
legal process, Mr Hughes agrees to give prompt notice to the Company of the fact
that he has been served with legal process which may require the disclosure of
such Information.


Upon termination of employment, Mr Hughes agrees immediately to return to the
Company all Confidential Business Information in his possession or under his
control. Mr Hughes agrees that he will not retain any copies or reproductions of
Confidential Business Information.


Mr Hughes agrees, during the two-year period after termination of employment
with  the Company, to notify the Company of any offer of employment, consulting
agreement or ownership opportunity which may involve a Competitive Business,
before accepting such offer and sufficiently in advance thereof to permit the
Company to protect its rights hereunder. Mr Hughes further agrees, that upon
acceptance of any offer to become an employee or consultant of a Competitive
Business, to make full disclosure of the existence and contents of this
Paragraph to the prospective employer or principal, and hereby authorizes the
Company to do the same.


Mr Hughes recognises that irreparable harm will result to the Company if Mr
Hughes were to breach these covenants. The Company shall have the right,
therefore, in addition to and not in lieu of any other remedies which may be
available at law or in equity, to apply to any Court of competent jurisdiction
to restrain, temporarily and permanently, Mr Hughes from violating these
provisions.



GENERAL
a. This Agreement will be enforceable by, and shall inure to the benefit of, the
Company, its successors and assigns. The Agreement may be assigned by the
Company to a successor without the prior consent of Mr Hughes.


b. The failure or refusal of either party to enforce this Agreement or to assert
a violation hereof in a particular situation shall not be, and shall not be
regarded as, a waiver of any other or subsequent breach of the same or any other
provision of this Agreement.


c. This Agreement may not be modified, amended or terminated orally, but only by
a written agreement which is signed a member of the Board of Directors and by Mr
Hughes.


d. This Agreement supersedes all prior and contemporaneous agreements which
relate to the terms and conditions of Mr Hughes employment, including any Change
in Control Agreements, except for the Company's benefit plans and compensation
programs offered to executives or employees generally.

 
 

--------------------------------------------------------------------------------

 

[header.jpg]

 
DECLARATION:
 
I HAVE READ, UNDERSTOOD AND AGREE WITH THE FOREGOING.  I ACCEPT EMPLOYEMENT
ONTHE ABOVE TERMS AND CONDITIONS.


Mr Wayne Hughes:
 
VIRTUAL MEDICAL CENTRE:
      /s/ Wayne Hughes   /s/ Andrew Dean    
Dr Andrew Dean, Director
     
1 June 2007
 
1 June 2007

 
Virtual Medical Centre Ltd
 
PO Box 1048 Subiaco WA 6904
 
ABN:  12 097 593 587

 
 

--------------------------------------------------------------------------------

 

[header.jpg]
 
Executive Service Agreement – Wayne Hughes
Attachment 1



Executive Performance Bonus Schedule
 
The key principles of the Executive Performance Bonus Schedule are to:
 
•
Link executive reward with the strategic goals and sustainable performance of
the Company;

•
Apply challenging corporate and individual key performance indicators that focus
on both short term and long term outcomes;

•
Motivate and recognise superior performers with fair, consistent and competitive
rewards;

•
Remunerate fairly and competitively in order to attract and retain top talent;
and

•
Recognise capabilities and promote opportunities for career and professional
development.

 
Executives can avail of the following bonuses, based on company performance:
 
 
1.
Membership bonuses

 
The following are one-off bonuses, to be paid on achieving the following
milestones:
 
#
subscribers
 
Applicable bonus
25,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
50,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
75,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
100,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
250,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
500,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
1,000,000
  
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)

 
 
2.
Website traffic bonuses

 
The following are one-off bonuses, to be allocated once the following milestones
have been sustained over a 6-month period:
 
# unique
visitors
 
Applicable bonus
300,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
500,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
750,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
1,000,000
 
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)
2,000,000
  
Option over 100,000 shares at $0.16 (exercisable within 4 years from the date
of  grant)



 
3.
Successful public listing within 4 years (by 1 June 2011): Granted 250,000
company shares on date of company float.

 
 
4.
Annually, upon meeting or exceeding the Net After-Tax Profit target (as agreed
by the Board), the Managing Director receives a one-off payment equivalent to
15% of the gross base salary.

 
Signed:


/s/ Wayne Hughes
  /s/ Andrew Dean
       Date:  1 June 2007
Wayne Hughes
 
Dr Andrew Dean, Director
 

 

--------------------------------------------------------------------------------

